Citation Nr: 1034004	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-06 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran had active service from October 1951 to 
November 1953.  He died in January 2006.  The appellant is his 
daughter.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of May 2008 from the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claim for non-service-connected death burial 
allowance.  


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died on 
January [redacted], 2006.

2.  On January 31, 2008, VA received the appellant's application 
for VA burial benefits wherein she reported that the Veteran was 
buried on January [redacted], 2006.  


CONCLUSION OF LAW

The appellant's claim for burial benefits was not timely filed 
with VA.  38 U.S.C.A. §§ 2302, 2304 (West 2002); 38 C.F.R. §§ 
3.1600(b), 3.1601(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

In this case, however, VCAA notice is not required because the 
issue presented involves a claim that cannot be substantiated as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law);  VAOPGCPREC 5-
2004 (June 23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

If a veteran dies as a result of a service-connected disability 
or disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions : (1) at the time of death, 
the veteran was in receipt of pension or compensation; or, (2) 
the veteran had an original or reopened claim for either benefit 
pending at the time of the veteran's death and in the case of a 
reopened claim there is sufficient prima facie evidence of record 
on the date of the veteran's death to show entitlement; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the body 
of the deceased is being held by a State, and the Secretary 
determines i) that there is no next of kin or other person 
claiming the body of the deceased veteran, and ii) that there are 
not available sufficient resources in the veteran's estate to 
cover burial and funeral expenses; and the applicable further 
provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.  
38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies from 
nonservice-connected causes while properly hospitalized by VA in 
a VA or non-VA facility.  38 C.F.R. § 3.1600(c).

When a veteran dies from nonservice-connected causes, an amount 
not to exceed a certain amount may be paid as a plot or interment 
allowance. Entitlement to a plot or interment allowance is 
subject to the following conditions: (i) the deceased veteran is 
eligible for burial in a national cemetery; (ii) the veteran is 
not buried in a national cemetery or other cemetery under the 
jurisdiction of the United States; (iii) the applicable further 
provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610. 38 
C.F.R. § 3.1600(f).  See 38 U.S.C.A. § 2303.

Applications for payments of burial and funeral expenses to 
include plot or interment allowance under 38 U.S.C.A. § 2302 must 
be filed within two years after the burial of the veteran.  38 
U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).

This two-year time limit does not apply to claims for service-
connected burial allowance, or for the cost of transporting a 
veteran's body to the place of burial when the veteran dies while 
properly hospitalized, or for burial in a national cemetery.  38 
C.F.R. § 3.1601(a). 

Because there is no evidence that the Veteran died as a result of 
a service-connected disability, nor is such contended, a burial 
allowance was available only if an application for burial 
benefits was received within two years of the Veteran's permanent 
burial. 38 C.F.R. § 1601.




Here, the appellant contends that she should not be denied burial 
benefits merely because she failed to file an application within 
2 years after the burial of the Veteran.  She asserts that her 
brother began the process for the first time within the 
applicable time period and because he was not available to sign 
the claims form, he authorized her to claim the burial benefits 
in her name.  

The Board has respectfully considered the appellant's 
contentions, but finds no legal basis for her entitlement to 
burial benefits under the law, inasmuch as that law specifies 
that claims for reimbursement or direct payment of burial and 
funeral expenses must be received by VA within 2 years after the 
permanent burial or cremation of the body.  In this case, the 
Veteran died January [redacted], 2006 and was buried on January [redacted], 2006.  
The appellant's claim for burial benefits was not received by VA 
until January 31, 2008, more than two years after the permanent 
burial of the Veteran.  

As noted, the appellant indicates that her brother initially 
began the claim for burial benefits and was unable to sign the 
claims form, and therefore, gave her authority to pursue the 
claim in her name.  There is no evidence to support that 
contention.  A signed claim for burial benefits was received by 
VA from the appellant's brother in January 2006.  He was 
contacted by VA in April 2006, and additional evidence was 
requested.  VA denied the claim in June 2006, because the 
requested information was not received.  He was given until 
April 2007, to present the requested information to VA, to no 
avail.  At least one other sibling began to prosecute the claim 
for burial benefits, and did not complete the application.  The 
appellant's application was not presented within the two year 
period of the burial of the Veteran, and therefore it was not 
timely.  

The Board has also considered the appellant's contentions under a 
theory of equitable tolling - that the period for filing burial 
benefits should be extended because the appellant's brother 
initiated the claim but was unable to pursue an appeal, that the 
appellant was unaware that the claim had been denied, and that 
there was a time limit to appeal.

Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 160 
F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an 
example, is available where the claimant has actively pursued his 
judicial remedies but has filed a defective pleading during the 
statutory period, or where a claimant has been induced or tricked 
by his adversary's misconduct into allowing the filing deadline 
to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 
2002).  The Federal Circuit Court specifically held in Bailey 
that equitable tolling in the paternalistic veterans' benefits 
context does not require misconduct - such as trickery; however, 
Bailey does require the appellant to have been "misled by the 
conduct of his adversary into allowing the filing deadline to 
pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. 
West, 13 Vet. App. 525 (2000).  There must be a cause and effect, 
i.e., the complainant relied to his/her detriment on something 
that VA did or should have but did not do.  See Cintron v. West, 
13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.  
The facts/contentions as presented by the appellant do not 
support the grant of equitable tolling.

Further, to the extent that the appellant argues that she was 
unaware of the requirement that a claim for burial benefits be 
submitted within two years of the Veteran's burial, the Board 
notes that the absence of such knowledge cannot serve as the 
basis for an award of benefits.  Morris v. Derwinski, 1 Vet. App. 
260 (1991), Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); 
Velez v. West, 11 Vet. App. 148 (1998).  Persons dealing with the 
Government are charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  Morris, 
at 265.


In addition, government benefits can only be paid as authorized 
by Congress.  O.P.M. v. Richardson, 496 U.S. 434 (1990).  
Congress has authorized the payment of burial benefits only when 
a claim is received within two years of the Veteran's burial.

The United States Court of Appeals for Veterans Claims (Court) 
has held that, in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of legal merit 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In 
view of the uncontroverted fact that the appellant's claim for 
burial benefits was received by VA more than 2 years after the 
Veteran's burial, the Board finds that she is not entitled to 
such benefits in view of the untimely filed claim, and the appeal 
is denied.  The Board also notes that VA law and regulations 
pertaining to burial benefits make no provision for waiver of the 
specified 2-year time limit after the burial of a veteran within 
which the appellant, in the circumstances of this case, must file 
a claim for such benefits.  

The provisions of 38 U.S.C.A. § 5101(a) (West 2002) and 38 C.F.R. 
§ 3.151(a) (2009) require that a specific claim in the form 
prescribed by the VA must be filed in order for benefits to be 
paid or furnished to any individual under the laws administered 
by VA.  The applicable law and regulations clearly make it the 
appellant's responsibility to initiate a claim for burial 
benefits if she seeks such benefits.  The plain language of 38 
U.S.C.A. § 2304 providing for burial benefits specifically 
requires applications for payments under 38 U.S.C.A. § 2302 to be 
filed, and 38 C.F.R. § 3.1601(a) requires claims for 
reimbursement or direct payment of burial and funeral expenses 
under 38 C.F.R. § 3.1600(b) to be received by VA.  The appellant 
has not contended, nor does the evidence contained in the claims 
folder show, that she specifically filed a claim for burial 
benefits prior to January [redacted], 2008.  

Thus, based on the foregoing, entitlement to nonservice-connected 
burial benefits is not warranted.  


ORDER

Burial benefits are denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


